NORRIS, Circuit Judge:
I respectfully dissent because I cannot reconcile the majority’s opinion with the Supreme Court’s decision in Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974).
The majority excludes from the tolling rule of American Pipe & Construction Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974), putative class members who file separate lawsuits rather than intervene after denial of class certification. While I agree with the majority that such a limitation furthers the goal of judicial efficiency, that should not end our inquiry. The Court in Eisen has told us that the American Pipe tolling rule benefits even class members who wish to file separate lawsuits.
I find the rule of Eisen — that commencement of a class action tolls the statute of limitations for a class member who chooses to opt out and commence a separate action — controlling in this case. Like the class member in Eisen who opts out, Pavlak has elected to commence a separate action. Based on concerns for judicial efficiency, Pavlak should be entitled to a tolling rule as much as the Eisen class members, if not more so; at least Pavlak might never have filed a separate lawsuit had the class been certified.
The majority apparently relies on the distinction that in Eisen the separate actions would follow notice of class certification, whereas Pavlak’s separate action follows the denial of class certification. See ante at 621. I see nothing of significance in this distinction.
Unlike the majority, I find nothing “puzzling” about the Eisen footnote. The Supreme Court could not have spoken more clearly when it said that American Pipe established that “commencement of a class action tolls the applicable statute of limitations as to all members of the class.” Ei-sen, 417 U.S. at 176 n.13, 94 S.Ct. at 2152 n.13 (emphasis added). I presume the Court intended “all” to mean “all,” not “some” class members, as the majority holds. “All” includes the putative class members in American Pipe who intervened after denial of class certification, the class *622members in Eisen who opt out after class certification and file separate actions, and putative class members like Pavlak who file separate actions after denial of class certification. It is not the Eisen footnote I find “puzzling”; what I find “puzzling” is the majority’s inexplicable refusal to take the Supreme Court at its word.